Citation Nr: 0639630	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for low back 
strain.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In April 2006, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO (Travel 
Board hearing); a copy of this transcript is associated with 
the record.   

In testimony and a written statement submitted at the April 
2006 hearing, the veteran withdrew her appeal of entitlement 
to a compensable disability rating for her service-connected 
left ankle instability.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the April 2006 hearing, the veteran indicated that her 
back condition has worsened since her most recent VA 
examination in November 2002 and the subsequent rating 
decision in January 2003.  The Board notes that at the time 
of that examination, the veteran was in a wheelchair as a 
result of injuries suffered in a recent motor vehicle 
accident.  In addition to the veteran's assertion that her 
condition has worsened since the November 2002 examination, 
the fact that she was in a wheelchair at the time of that 
examination raises a question as to the adequacy of the 
findings regarding her back at that time.  38 C.F.R. § 4.2.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In addition, the regulations covering spine disabilities have 
changed twice since the veteran filed her claim for increase 
in August 2002.  For these reasons, additional examination is 
warranted.  The veteran should be afforded an appropriate 
examination to review the history of and ascertain the nature 
and severity of her lumbosacral strain, taking into 
consideration all rating criteria for the spine applicable 
during the appeals period of this claim.  In addition, the 
examiner should give an opinion on the veteran's limitation 
of motion due to her back pain consistent with the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45.  

Accordingly, this case is REMANDED for the following:

1.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
her for her back complaints since August 
2002.  After securing any necessary 
release, attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination determine the nature and 
extent of her service-connected low back 
strain.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done, to include 
range of motion of the lumbar spine.  The 
claims folder must be made available to 
the examiner for review.  

The examiner is to assess the nature and 
severity of the veteran's low back strain 
in accordance with the latest AMIE 
worksheet for rating disorders of the 
spine and intervertebral disc syndrome.  
The examiner should be provided with 
copies of all applicable rating criteria 
for spinal disorders to assist in 
preparing a report.  The examiner should 
report the combined duration of any 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year and any neurological 
symptoms found on examination.  The 
examiner should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  The 
determination as to the effect of any 
pain should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so 
indicated.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report. 

3.  Following completion of the above, VA 
should readjudicate the claim to include 
consideration of the revised rating 
criteria.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



